 USDC IN/ND case 3:21-cv-00349-JD-MGG document 2 filed 05/24/21 page 1 of 2


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 GREG HARRIS,

                Petitioner,

                       v.                          CAUSE NO. 3:21-CV-349-JD-MGG

 WARDEN,

                Respondent.

                                   OPINION AND ORDER

       Greg Harris, a prisoner without a lawyer, filed a habeas corpus petition

challenging the disciplinary decision (MCF-19-5-333) at the Miami Correctional Facility

in which a disciplinary hearing officer (DHO) found him guilty of assault on staff in

violation of Indiana Department of Correction Offense 102. Following a hearing, he was

sanctioned with a loss of 1,349 days of earned credit time and a demotion in credit class.

Pursuant to Section 2254 Habeas Corpus Rule 4, the court must dismiss the petition “[i]f

it plainly appears from the petition and any attached exhibits that the petitioner is not

entitled to relief in the district court.”

       In the petition, Harris argues that he is entitled to habeas relief due to excessive

sanctions and improper bias. He also represents that his only effort to appeal the

disciplinary hearing consisted of informing the Warden that he assaulted staff because

they refused to protect him from other inmates. ECF 1 at 2. Generally, State prisoners

must exhaust State court remedies to obtain habeas relief in federal court. 28 U.S.C. §

2554. To avoid procedural default,” a habeas petitioner must fully and fairly present his
 USDC IN/ND case 3:21-cv-00349-JD-MGG document 2 filed 05/24/21 page 2 of 2


federal claims to the state courts.” Boyko v. Parke, 259 F.3d 781, 788 (7th Cir. 2001). “Fair

presentment requires the petitioner to give the state courts a meaningful opportunity to

pass upon the substance of the claims later presented in federal court.” Id. However,

“Indiana does not provide judicial review of decisions by prison administrative bodies,

so the exhaustion requirement in 28 U.S.C. § 2254(b) is satisfied by pursuing all

administrative remedies.” Moffat v. Broyles, 288 F.3d 978, 981-82 (7th Cir. 2002). Because

Harris did not pursue an administrative appeal with respect to his habeas claims, the

court cannot grant habeas relief, and the habeas petition is denied.

       If Harris wants to appeal this decision, he does not need a certificate of

appealability because he is challenging a prison disciplinary proceeding. See Evans v.

Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009). However, he may not proceed in forma

pauperis on appeal because the court finds pursuant to 28 U.S.C. § 1915(a)(3) that an

appeal in this case could not be taken in good faith.

       For these reasons, the court:

       (1) DENIES the habeas corpus petition (ECF 1);

       (2) DIRECTS the clerk to enter judgment and close this case; and

       (3) DENIES Greg Harris leave to proceed in forma pauperis on appeal.

       SO ORDERED on May 24, 2021

                                                  /s/JON E. DEGUILIO
                                                  CHIEF JUDGE
                                                  UNITED STATES DISTRICT COURT




                                              2
